Citation Nr: 1534528	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  10-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs.

2.  Entitlement to service connection for left upper extremity radiculopathy, to include as secondary to service-connected chronic cervical strain, with upper dorsal and occipital neck pain, osteophytes at C4-5, headaches, and degenerative joint disease (the cervical spine strain disability).

3.  Entitlement to service connection for right upper extremity radiculopathy, to include as secondary to the service-connected cervical spine strain disability.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs
WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1985 to September 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

In September 2012, the Board remanded the matter for a hearing to address the issues on appeal.  In April 2014, the Veteran presented testimony at a Board hearing held before the undersigned Veterans Law Judge in Milwaukee, Wisconsin (a Travel Board hearing).  A transcript of the Board hearing has been associated with the electronic file on the "Virtual VA" system.  

In June 2014, the Board remanded the matter again to provide the Veteran with a series of VA examinations and medical opinions.  After reviewing the requested VA examination reports, which were prepared in September 2014, the Board remanded the matter a third time to provide the Veteran with an addendum medical opinion addressing whether the cervical spine degenerative disc disease is proximately due to or permanently worsened by the service-connected cervical spine degenerative joint disease (DJD).  The addendum medical opinion was prepared in May 2015, and the Board finds that the May 2015 VA medical opinion satisfies the June 2015 Board Remand directives, and that the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 
11 Vet. App. 268 (1998).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.

 
FINDINGS OF FACT

1.  The Veteran injured the neck in service.

2.  The Veteran has current cervical spine degenerative disc disease, spinal stenosis, and herniated discs.

3.  The current cervical spine degenerative disc disease, spinal stenosis, and herniated discs are not related to service, including the neck injury in service.

4.  The degenerative disc disease, spinal stenosis, and herniated discs are not proximately due to or permanently worsened by the service-connected cervical spine strain (to include degenerative joint disease) disability

5.  The Veteran has current bilateral upper extremity radiculopathy.  

6.  The bilateral upper extremity radiculopathy is not proximately due to or permanently worsened by the service-connected cervical spine strain (to include degenerative joint disease) disability.

7.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the service-connected disabilities.





CONCLUSIONS OF LAW

1.  The criteria for service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).  

2.  The criteria for service connection for bilateral upper extremity radiculopathy, including as secondary to service-connected cervical spine strain disability, have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2015).  

3.  The criteria for TDIU have not been met for any period.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

In a January 2009 letter sent prior to the initial adjudication of the claims in March 2009, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, VA examination and medical opinion reports, the April 2014 Board hearing transcript, and the Veteran's written statements.  Pursuant to the June 2014 Board Remand instructions, VA attempted to obtain any Social Security Administration disability benefit records in July 2014; however, none were found.  See Golz v. Shinseki, 
590 F.3d 1317, 1323 (Fed. Cir. 2010).

VA examined the cervical spine in September 2014.  The VA examiner interviewed the Veteran about past and present symptomatology, performed a physical examination and diagnostic testing, and provided medical opinions on the etiology of cervical spine degenerative disc disease with bilateral upper extremity radiculopathy.  The VA examiner failed to opine as to whether the cervical spine degenerative disc disease with bilateral upper extremity radiculopathy is proximately due to or permanently worsened by the service-connected cervical spine degenerative joint disease; therefore, the Board remanded the matter for an addendum opinion addressing this question.  The addendum opinion was provided in May 2015, and the Board now finds that the September 2014 VA examination report and May 2015 VA addendum medical opinion are adequate and that no further medical examination or opinion is necessary to decide the issues of service connection for bilateral upper extremity radiculopathy and service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs, and TDIU.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Service Connection Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 312.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for Cervical Spine Degenerative Disc Disease,
Spinal Stenosis, and Herniated Discs

In the November 2008 VA Form 21-4138, the Veteran asserted that an increased rating for the service-connected cervical strain disability is warranted based on worsening symptoms that include pain and numbness.  The RO construed this contention as a separate claim for service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs.  See March 2009 RO rating decision.  While all symptoms in the neck region have been considered and rated as part of the service-connected cervical spine strain and degenerative joint disease, without differentiation, the issue of service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs still needs to be decided because of the related bilateral upper extremity radiculopathy symptoms for which service connection has been claimed.  The issue of service connection for bilateral upper extremity radiculopathy is inextricably intertwined with the issue of service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (stating that issues are inextricably intertwined when a decision on one issue would have a significant impact on another issue).

Direct Service Connection 

The Board finds that the Veteran injured the neck in service.  The service treatment records reflect numerous instances of treatment for neck pain from 1986 through service separation in September 1988.  The August 1988 service separation examination report notes a history of chronic neck pain.  

The Board next finds that the Veteran has current cervical spine degenerative disc disease, spinal stenosis, and herniated discs.  These diagnoses were provided by the February 2009 VA examiner after physical examination and x-ray testing.  

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding that the current cervical spine degenerative disc disease, spinal stenosis, and herniated discs are related to service.  The September 2014 VA examiner opined that it is less likely than not that the cervical spine degenerative disc disease had its onset during service or was otherwise causally or etiologically related to service.  The VA examiner associated the cervical spine degenerative disc disease with bilateral upper extremity radiculopathy, and noted that, while the Veteran did report neck pain in service, the pain was localized to the cervical spine.  Essentially, as the degenerative disc disease symptoms accompanied the bilateral upper extremity radiculopathy symptoms, the VA examiner suggested that the lack of symptoms beyond the cervical spine in service is evidence that makes it less likely than not that the cervical spine degenerative disc disease had its onset during service or was otherwise causally or etiologically related to service.  The VA examiner also opined that differentiating the symptoms associated with cervical spine degenerative disc disease from the service-connected cervical spine strain disability would be mere speculation.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that a medical opinion based on an inaccurate factual premise is not probative).

In sum, the weight of the evidence is against finding that the degenerative disc disease, spinal stenosis, and herniated discs are related to service.  The claim for service connection for these disabilities grew out of a claim for an increased rating for the service-connected cervical spine strain disability, and as such, the Veteran has not made any statements relating the degenerative disc disease, spinal stenosis, or herniated discs to a neck injury in service.  Nevertheless, such a contention has been considered, and the VA medical opinion weighs against finding a relationship between service and the degenerative disc disease, spinal stenosis, and herniated discs.  As such, service connection for degenerative disc disease, spinal stenosis, and herniated discs is not warranted on a direct basis.  38 C.F.R. § 3.303.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the theory of direct service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Secondary Service Connection

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the degenerative disc disease, spinal stenosis, and herniated discs are proximately due to or permanently worsened by the service-connected cervical spine strain (to include degenerative joint disease) disability.  The September 2014 VA examiner opined that it is less likely than not that the cervical spine degenerative disc disease (neither spinal stenosis nor herniated discs were diagnosed) is caused by or related to the service-connected cervical strain disability.  The September 2014 VA examiner explained that there is no known correlation between the presence of a long-standing, chronic cervical spine strain and the subsequent development of radicular-pathic disease (radiculopathy) or degenerative disease, as these are separate and independent pathologic processes.  The September 2014 VA examiner also opined that the Veteran's mechanism of injury (a direct blow to the C7 spinous process) would less likely than not contribute to the development of degenerative changes at a separate vertebral level.

As noted above, cervical spine degenerative joint disease became a service-connected disability in the April 2015 Board decision; therefore, the September 2014 VA examiner did not consider whether the cervical spine degenerative disc disease, spinal stenosis, and herniated discs are proximately due to or permanently worsened by the service-connected cervical degenerative joint disease.  The question was addressed in the May 2015 VA addendum opinion.  In the May 2015 addendum opinion - prepared by the September 2014 VA examiner - the VA examiner opined that it is less likely than not that cervical spine degenerative disc disease is caused or related to cervical spine degenerative joint disease.  Similar to the analysis from September 2014, the VA examiner explained that there is no known correlation between degenerative joint disease and degenerative disc disease, as they are separate and independent pathologic processes.  The VA examiner explained further that the two diseases are unrelated in effect or progression, so as to opine that the cervical spine degenerative disc disease has not been permanently worsened by the service-connected degenerative joint disease (or the cervical spine strain disability, for the same reason).

In sum, the weight of the evidence is against finding that the degenerative disc disease, spinal stenosis, and herniated discs are proximately due to or permanently worsened by the by the service-connected cervical spine strain (to include degenerative joint disease) disability.  Similar to the discussion of direct service connection, the Veteran has not made any statements relating the degenerative disc disease, spinal stenosis, or herniated discs to other service-connected disabilities, other than generally contending that the service-connected cervical spine strain disability had worsened in severity.  Nevertheless, while this contention has been considered, it is of much less probative value that the more specific, reasoned VA medical opinions supported by rationale that weigh against finding that the degenerative disc disease, spinal stenosis, and herniated discs are proximately due to or permanently worsened by the service-connected cervical spine strain (to include degenerative joint disease) disability.  As such, service connection for degenerative disc disease, spinal stenosis, and herniated discs is not warranted on a secondary basis.  38 C.F.R. § 3.310.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the theory of secondary service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


Service Connection for Bilateral Upper Extremity Radiculopathy

The Veteran also seeks service connection for bilateral upper extremity radiculopathy.  The Veteran asserts that the bilateral upper extremity radiculopathy is a symptom related to the service-connected cervical strain disability.  See April 2014 Board hearing transcript at 15.

Initially, the Board finds that the Veteran has a current bilateral upper extremity radiculopathy disability.  The September 2014 VA neck examination report includes a diagnosis of radiculopathy in both upper extremities, manifesting intermittent dull pain on both sides.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the bilateral upper extremity radiculopathy is  proximately due to or permanently worsened by the service-connected cervical spine strain (to include degenerative joint disease) disability.  The February 2009 VA examiner opined that the service-connected cervical spine strain disability did not cause or aggravate bilateral hand numbness, which was also listed as bilateral upper extremity radicular symptoms.  The February 2009 VA examiner explained that the Veteran denied radicular symptoms in service and after service, and that earlier medical records do not show herniated discs or cervical stenosis, which were believed to be the cause of the bilateral hand numbness.

The September 2014 VA examiner opined that bilateral upper extremity radiculopathy is less likely than not caused by or related to the service-connected cervical spine chronic strain or other service-connected diagnoses.  The VA examiner explained that there is no known correlation between the presence of a long-standing, chronic cervical spine strain and the subsequent development of radicular-pathic disease or degenerative disease, as these are separate and independent pathologic processes.  The September 2014 VA neck examiner discussed and provided medical opinions about "degenerative disc disease with bilateral upper extremity radiculopathy," suggesting that the bilateral upper extremity radiculopathy is associated with the (non-service-connected) cervical spine degenerative disc disease, and not the (service-connected) cervical spine strain or degenerative joint disease.  In the May 2015 VA medical opinion addendum, the VA examiner did not relate the bilateral upper extremity radiculopathy to either the cervical spine strain or degenerative joint disease.

In sum, the Veteran has generally contended that the bilateral upper extremity radiculopathy is a manifestation of the long-standing cervical spine disorders; however, the more specific, reasoned medical evidence addressing the etiology of the bilateral upper extremity radiculopathy with consideration of each of the individual disorders affecting the cervical spine outweigh the general assertions of relationship.  Neither the February 2009 nor September 2014 VA examiners related the bilateral upper extremity radiculopathy to the service-connected cervical spine strain or degenerative joint disease disabilities.  For these reasons, the Board finds that the bilateral upper extremity radiculopathy is not proximately due to or permanently worsened (aggravated) by the by the service-connected cervical spine strain (to include degenerative joint disease) disability, and the claim must be denied.  38 C.F.R. § 3.310.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against the theory of secondary service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board does not reach the theory of direct service connection under 38 C.F.R. § 3.303 because the Veteran has not asserted that the bilateral upper extremity radiculopathy was incurred in service, and has consistently discussed the issue within the context of worsening symptoms of the service-connected cervical spine strain disability.  Moreover, the competent evidence of record includes medical opinions that tend to weigh against a finding of direct service incurrence.  The medical opinions point to (non-service-connected) cervical spine degenerative disc disease as the most likely etiology, and also opine that the spine degenerative disc disease was not incurred in service, including during the cervical spine injury in service that caused the cervical spine strain disability.


TDIU

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2015).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).  

TDIU Analysis

The Veteran seeks a TDIU based on service-connected disabilities that include major depressive episode, gastroesophageal reflux disease, and the cervical spine strain disability with degenerative joint disease.  The combined disability rating of these disabilities has been 40 percent from November 12, 2008 to September 30, 2014, and 60 percent thereafter.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to secure (obtain) or follow (maintain) substantially gainful employment.  In the March 2009 VA Form 21-8940, the Veteran listed a bachelor's degree in electric engineering, but no additional training.  The Veteran reported a work history including three positions in the field, most recently in industrial maintenance in February 2009.  In April 2009, the Veteran's former employer stated that the Veteran was laid off as an insulator in February 2008.  

More recently, the Veteran submitted a resume showing that he is currently self-employed as a contractor, and that he has obtained a master's degree in business administration.  During the April 2014 Board hearing, the Veteran testified that in this capacity, he performs mostly small tasks, as pain keeps him from performing labor-intensive jobs.

During the February 2009 VA examination, the Veteran reported being arrested three times, including one arrest that resulted in a felony charge.  The Veteran expressed his belief that this arrest was affecting his ability to find employment.  The Veteran also reported that the last position he held was a temporary job, but that he was told that he was overqualified for working there and did not seem motivated.  The Veteran further stated that he is not able to work at a level of his training due to legal problems preventing him from getting jobs he would typically be qualified for in the engineering field, and that he cannot work physical labor jobs due to neck pain and numbness.  Upon hearing this information and evaluating the service-connected major depressive episode, the February 2009 VA examiner opined that the depressive disorder symptoms would have transient or mild impact on employment.   VA examined the major depressive disorder again in September 2014, and the September 2014 VA examiner opined that the Veteran is more likely than not capable of both obtaining and maintaining substantially gainful employment.

VA examined the service-connected cervical spine strain disability in September 2014.  The September 2014 VA examiner opined that it is less likely than not that the cervical spine strain disability renders the Veteran unable to obtain or maintain substantially gainful employment, as the Veteran is able to perform sedentary type employment.  The September 2014 VA examiner also indicated, however, that the Veteran is unable to perform heavy, moderate, or light physical labor due to limitations from his neck pathology.

In sum, the evidence demonstrates that the Veteran has been self-employed as a contractor for the past five years, performing industrial and residential maintenance projects.  The Veteran may have faced impediments to finding employment due to an arrest history that includes a felony charge; however, as noted above, the Veteran is currently working for himself.  While the September 2014 VA spine examiner opined that the Veteran is unable to perform heavy, moderate, or light physical labor due to limitations from his neck pathology, the evidence shows that the Veteran has been working for the past five years as a contractor.  Although the Veteran has not reported what his income has been in this position, it remains that the Veteran has obtained a master's degree in business administration to assist with employability in sedentary positions.

For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

 
ORDER

Service connection for cervical spine degenerative disc disease, spinal stenosis, and herniated discs is denied.

Service connection for left upper extremity radiculopathy is denied.

Service connection for right upper extremity radiculopathy is denied.

A TDIU is denied.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


